Citation Nr: 1113125	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-17 964	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chronic hyperplastic left maxillary sinus antritis disability.

2.  Entitlement to a compensable evaluation for left eyebrow scar.

3.  Entitlement to an evaluation in excess of 20 percent for left eye disability.

4.  Entitlement to an evaluation in excess of 10 percent for residuals of a head injury with concussion.

5.  Entitlement to service connection for injury to neck, shoulders, and arms.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from August 1970 to February 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, a Travel Board hearing was held at the above RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appellant submitted additional evidence at the January 2010 Board hearing.  This evidence consisted of a March 2009 letter from the appellant's VA physical therapist and a DMV form filled out by a VA optometrist in January 2009.  The appellant also submitted a written waiver of review of that evidence by the RO.  Therefore, referral to the RO of the evidence received directly by the Board is not required.  38 C.F.R. § 20.1304.

During the pendency of this appeal, the RO increased the appellant's disability evaluation for the left maxillary sinus disability from zero to 10 percent, effective from February 2007.  However, it is presumed that he is seeking the maximum benefit allowed by law and regulation, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In addition, the left eyebrow scar disability was lumped in with the left sinus disability and was never addressed by the RO.  The claim for loss of vision in the right eye was not adjudicated; the RO addressed loss of motion in the right eye.  Therefore, the issues on appeal are as set forth on the first page of this decision.

The appellant's claim of entitlement to total disability rating based on individual unemployability due to service-connected disabilities is inextricably intertwined with the claims of entitlement to a higher rating for the service-connected concussion residuals, left eye and left eyebrow disabilities.  Therefore, consideration of the issue of entitlement to TDIU is deferred pending completion of the development delineated in the REMAND below.

The issues of entitlement to service connection for glaucoma, right eye loss of vision, a low back disorder, a right hip disorder and a disorder of the legs, to include as residual to injury from the in-service motorcycle accident and by way of aggravation, have been raised by the record, but none of these issues has been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over any one of these issues, and they are all referred to the RO for appropriate action.

The issues of entitlement to an evaluation in excess of 10 percent for the residuals of a head injury with concussion, entitlement to a compensable evaluation for the left eyebrow scar, entitlement to an evaluation in excess of 20 percent for left eye disability, entitlement to service connection for injury to the neck, shoulders, and arms, and entitlement to TDIU are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.

FINDINGS OF FACT

1.  Throughout the appeal period, the appellant's service-connected left maxillary sinus antritis has been manifested by symptoms which do not demonstrate three or more incapacitating episodes per year requiring prolonged antibiotic treatment; more than six non-incapacitating episodes per year have not been demonstrated.

2.  The appellant has not had radical surgery with chronic osteomyelitis, nor has he had repeated surgeries.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent have not been met for the appellant's left maxillary sinus antritis disability at any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6513 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.  In March 2009, VA sent the appellant a letter which notified him of the general formula for rating the left maxillary sinus disability, including the text of the pertinent diagnostic codes.

In March 2007, prior to the promulgation of the June 2007 rating action, VA sent the appellant a letter informing him of the types of evidence needed to substantiate his increased rating claim and its duty to assist him in substantiating his increased rating claim under the VCAA.  The letters informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, as per 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, private and VA medical treatment records for the appellant have been associated with the claims file and reviewed.  The appellant provided testimony during his January 2010 Travel Board hearing.  He was afforded a VA medical examination in April 2007.  

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The April 2007 VA examination was conducted by a medical professional, and the associated report reflects review of the appellant's prior medical history and medical records.  The examination included a report of the symptoms for the claimed sinus disability and demonstrated objective evaluations.  In addition, radiographic examination of the appellant's left sinus was accomplished in May 2007.  

The Board finds that the examination report is sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examination was in any way incorrectly prepared or that the VA examiner failed to address the clinical significance of the appellant's claimed condition.  Further, the VA examination report addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decision, along with the April 2009 Statement of the Case (SOC), explained the basis for the RO's actions, and provided him with opportunities to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to his sinus claim has been obtained and associated with the claims file, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. 

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  A March 2007 VA letter and a March 2009 VA letter contained the information required by Dingess. 

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for sinus disabilities, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development; that would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes private and VA medical treatment records; the report of the VA medical examination conducted in April 2007; the May 2007 VA X-ray report; the testimony proffered by the appellant at his January 2010 Travel Board hearing; and various written statements submitted by the appellant and his representative.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The appellant contends that his sinus disability is more severely disabling than the current evaluation reflects.  He maintains that his left maxillary sinus antritis warrants an evaluation in excess of the currently assigned 10 percent rating.  The appellant did not provide any testimony at his January 2010 Travel Board hearing relating to his sinus disability.  

The appellant's service-connected chronic sinus disability has been evaluated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513 of the VA Rating Schedule, chronic maxillary sinusitis.  According to the General Rating Formula for Sinusitis, a 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note which follows these provisions indicates that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  DCs 6510-6514.

The appellant underwent a VA medical examination in April 2007.  The appellant said that he had intermittent sinusitis problems that occurred four times per year and lasted up to two days each time.  The appellant also reported that his sinus attacks did not require bedrest or treatment by a physician.  He said that he had symptoms of interference with breathing through his nose when he had a flare-up of the sinus disability.  He denied any functional impairment resulting from his sinus disability.  On physical examination, the appellant's ears, nose and throat were normal and without evidence of exudates.  No lesions were identified.  There was no evidence of rhinitis.  Examination of the sinuses revealed no sinusitis.  Radiographic examination revealed minimal chronic mucoperiosteal thickening of the left maxillary sinus.  

Review of the appellant's VA medical treatment records does not reflect any treatment for his sinus disability at VA facilities.  The private medical treatment records are for chiropractic and orthopedic care and thus do not reflect sinus care.  There is no documentation of any antibiotic treatment for the left maxillary sinus disability.

Thus, the evidence of record reveals that the appellant does not have a history of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment nor does he have a history of more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  In addition, the appellant has never undergone surgery that was followed by chronic osteomyelitis.  Nor does the medical evidence of record indicate that the appellant has suffered from near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  While the medical evidence of record reflects that the appellant has provided information concerning headaches on occasion, no nasal discharge has been described.  Crusting has not been clinically noted.  Furthermore, the medical evidence of record does not reflect repeated surgeries - in fact, no surgery is of record.  Since there is no clinical evidence of purulent discharge or crusting after repeated surgeries, the evidence of record does not support a 30 percent rating or a 50 percent rating under the current rating criteria.  Therefore, evaluation under the criteria for sinusitis would not result in an increased rating in the instant case.

The Board has also considered the regulatory provisions relating to rhinitis wherein allergic or vasomotor rhinitis warrants a 30 percent rating when there are nasal polyps; 30 percent is the highest rating available under this code.  38 C.F.R. § 4.79, DC 6522.  There is no current evidence of the presence of polyps in the appellant's nose.

The evidence thus suggests that the appellant likely experiences continued problems with symptoms that appear characteristic of the 10 percent criteria, namely three to six non-incapacitating episodes per year of sinusitis.  In reaching this determination, the Board has given due consideration to the doctrine of resolving all doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), which requires that if the evidence preponderates in favor of the Veteran or is in relative equipoise, the claim must be allowed and that the claim may be denied only if the preponderance of the evidence is against the claim.

In light of the evidence of record and the above legal criteria, the Board finds that the appellant is not entitled to an evaluation in excess of a 10 percent, because the evidence of record does not demonstrate that the appellant experiences three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Evaluation under the criteria for incapacitating or non-incapacitating episodes of sinusitis would not result in a rating in excess of 10 percent in the instant case.  Thus, more than the currently assigned 10 percent evaluation is not warranted under the applicable rating criteria.  

Hence, the evidence supports no more than a schedular rating of 10 percent for the left maxillary sinus antritis disability.  The Rating Schedule does not provide a basis for an increased evaluation for that disability, given the physical findings in this case.  The preponderance of the evidence is against the claim for a rating in excess of 10 percent for the sinusitis disability.

Notwithstanding the above discussion, increased evaluations for the claimed disability could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints associated with employment, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

However, the record reflects that the appellant has not required any hospitalization for his service-connected left maxillary sinus disability, and that the manifestations of this disability are not in excess of those contemplated by the currently assigned rating.  Furthermore, although the appellant experiences occupational impairment, there is no indication in the record that the average industrial impairment from the left maxillary sinus disability would be in excess of that contemplated by the currently assigned rating.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that the left maxillary sinus disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for the disability, but the required manifestations have not been shown in this case.  The appellant has not offered any objective evidence of any symptoms due to the left maxillary sinus disability on appeal that would render impractical the application of the regular schedular standards.  

Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own). 

In this case, the various symptoms described by the appellant fit squarely within the criteria found in the relevant diagnostic codes for the sinuses.  In short, the rating criteria contemplate not only his symptoms but the severity of his left maxillary sinus disability.  For these reasons, referral for extraschedular consideration is not warranted for the left maxillary sinus antritis disability.

The Board acknowledges that the appellant, in advancing this appeal, believes that his left maxillary sinus disability has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board has carefully considered the appellant's contentions and arguments.  In this case, however, the competent medical evidence offering detailed descriptions of the left maxillary sinus symptomatology and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for that disability.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of each one of the disability-related symptoms.  However, the appellant himself has stated that his sinus disability has not required bedrest or treatment by a physician and there is no evidence of the use of antibiotics to treat the sinus disability.  The preponderance of the most probative evidence does not support assignment of any higher rating than the currently assigned 10 percent evaluation for the left maxillary sinus disability.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In fact, the grant of the 10 percent evaluation has been based in part on the Veteran's reports about his left sinus attacks.  He is not, however, competent to identify a specific level of disability according to the governing diagnostic codes.  See Espiritu, supra.  

Such competent evidence concerning the nature and extent of the manifestations of the left maxillary disability has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination report and treatment notes) directly address the criteria under which the manifestations of the appellant's sinus disability have been evaluated.  

The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the symptoms associated with the left maxillary sinus disability.  The preponderance of the most probative evidence does not support assignment of any higher rating.  The findings needed for any higher evaluation are not currently demonstrated.  Because the preponderance of the evidence is against the left maxillary sinus claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As reflected in the decision above, the Board has not found variation in the appellant's left maxillary sinus symptomatology or clinical findings for the manifestations of that disability which would warrant the assignment of any staged rating, see Hart v. Mansfield, supra.  There has been no variation in the clinical manifestations for the sinus disability at any point.  Based upon the record, the Board finds that at no time during the claim/appellate period has the left maxillary sinus disability on appeal been more disabling than as currently rated.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered as part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the appellant is not appealing an initial rating and his claim for TDIU is addressed in the REMAND section below.  Therefore, the Board finds that no further consideration of a TDIU award is warranted.


ORDER

An evaluation in excess of 10 percent for the left maxillary sinus antritis disability is denied.


REMAND

A determination has been made that additional development is necessary with respect to the remaining issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

The Board will first address the appellant's service connection claims.  In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of the issues on appeal must be considered on the basis of the places, types, and circumstances of the Veteran's service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).

The Board notes that the appellant submitted a claim for "limited vision" in the right eye.  The RO has denied service connection for "limited motion in the right eye."  Thus, the appellant's actual right eye claim has not yet been addressed.

The appellant was injured in service in a motorcycle accident.  He is service connected for residuals of the injuries to his head, face, and right leg.  Review of the service medical records reveals that he complained of pain in his right elbow and in his left ankle while he was hospitalized at the Oakland Naval Hospital.  The appellant testified at his January 2010 Travel Board hearing that he has been diagnosed with arthritis of the neck, back, and hip.  Review of the medical treatment records in evidence reveals a VA X-ray report, dated in October 2007, documenting the presence of right hip degenerative changes.  A VA Form 21-2690, dated in January 2007, states that the appellant has a limited range of motion of the neck.  In addition, an April 2008 written statement from the appellant's treating chiropractor states that the appellant had incurred a neck injury and a right hip injury in the motorcycle accident.  A December 2006 letter from this chiropractor discusses the mechanism for musculoligamentous and fibrous tissue injuries.  The complete records from this chiropractor and from the private orthopedist who has treated the appellant have not been obtained and associated with the claims file.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is service department evidence of record to indicate that the Veteran was treated for injury to his head and a lower extremity while he was in service and that he had complained about upper and lower extremity pain in service after the accident.   There is medical evidence indicating that he now has arthritis of the neck and right lower extremity, as well as a decreased range of motion in the neck.  He has in essence presented written statements and medical evidence to that effect.  In light of the fact that the appellant may have current manifestations of the claimed injuries, the Board finds that the duty to assist in this case requires that examination of his neck and extremities, to include the shoulders and arms, should be obtained on remand.

Thus, further development of the medical evidence is necessary.  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, a remand to the RO is required.

The Board will now turn to the Veteran's increased rating claims.  As previously noted, the Board must determine whether there is any other basis upon which an increased evaluation may be assignable.  In this regard, except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

In this case, the appellant has a scar of the left eyebrow that is service-connected as a residual of the in-service motorcycle accident.  However, this scar has been lumped in with the sinus disability for rating purposes.  Clearly, the eyebrow scar does not constitute the same disability as the sinus antritis and therefore, should be rated separately.  However, the April 2007 VA medical examination, while mentioning that disfigurement is present, does not provide enough detail for the Board address whether or not any characteristics of disfigurement as delineated in 38 C.F.R. § 4.118, Diagnostic Code 7800 are present.  Furthermore, no color photograph is of record.

During the pendency of this appeal, the criteria for evaluating disabilities due to traumatic brain injuries (TBI) were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change, as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); see Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board observes that the Veteran's increased rating claims were filed prior to October 2008; therefore, the diagnostic criteria for head trauma in effect prior to that date as well as the amended criteria effective that date must be considered.

The Veteran's most recent VA medical and psychiatric examinations were conducted in April 2007, prior to the effective date of the revisions to the regulations for the evaluation of traumatic brain injuries.  While the RO did include the text of Diagnostic Code 8045 in the April 2009 SOC, there was no discussion of how the provisions of that code apply to the appellant's head injury disability.  Therefore, additional development is required prior to appellate review.  On remand, a medical opinion as to the relevant questions must be obtained.  The examiner should report the types of impairment the Veteran has that are residual to the in-service head injury.

Also, during his January 2010 Travel Board hearing, the appellant testified that his left eye vision loss had become worse since his last VA examination.  He was afforded a VA eye examination in April 2007 - almost four years ago.  A remand is necessary in order to determine the current level of severity of the eye disability.  The Court has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding entitlement to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  

The Board notes that the VA examiner included a visual field perimeter chart with the April 2007 eye examination report, but did not offer any interpretation of that chart.  In particular, two different areas of a reduced field of vision appear to be shown on the Goldmann chart.  However, the Board is not competent to supplement the record with an unsubstantiated medical conclusion regarding the clinical meaning of the findings documented on the Goldmann chart for the appellant's left eye.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, while the RO did arrange for the examination of the appellant, the medical findings were inadequate.  Accordingly, a new medical examination is necessary to make determinations in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

A VA examination is necessary to provide a thorough assessment of the appellant's current level of functioning due to his service-connected disabilities and to determine whether he is unemployable due to service-connected disability.  These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Contact the Veteran to obtain the names and addresses of all post-service medical care providers (private, VA or other government) who have treated him for his neck, shoulders, arms, eyes and any symptoms related to his head injury.  In particular, complete records from the appellant's current private orthopedist and chiropractor should be obtained.  Records from all VA treatment not already of record should be obtained.  After securing the necessary release(s), obtain all relevant records and associate them in the claims file.  

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant should also be informed of the negative results and be given opportunity to secure the records.

4.  After obtaining any additional evidence identified by the appellant, schedule an examination by an orthopedist in order to evaluate the etiology of the appellant's claimed neck, shoulder and upper extremity conditions.  The orthopedist is requested to review the claims file, examine the appellant, and provide a written opinion as to the etiology and onset of the appellant's neck, shoulder and upper extremity disorders, if any.  (The orthopedist is requested to provide an opinion based on record review alone if the appellant fails to report for the examination).  The opinion should include a discussion of the effect and significance, if any, of the appellant's in-service motorcycle accident in 1972.

The orthopedist should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

a.  On the basis of the clinical record and the known development characteristics of the claimed orthopedic conditions, can it be concluded that any such currently diagnosed pathology existed at the time of Veteran's separation from service in February 1973?  The examiner should discuss the clinical evidence of record, as well as the Veteran's description of his problems since service.

b.  When is the first documented record of the existence of any claimed orthopedic pathology for the Veteran?  The examiner should discuss the Veteran's description of his accident residuals, as well as the clinical evidence of record.

c.  Is the Veteran's currently claimed neck, shoulder and/or upper extremity pathology etiologically related to any incident of service, including the 1972 motorcycle accident, or is the orthopedic pathology more likely due to some other cause or causes, including post-service experiences?

The examiner should opine as to whether it is at least as likely as not that any claimed impairment is related to the in-service motorcycle accident, including by way of aggravation.  The progression of (or lack thereof) the claimed impairments over time since the 1972 accident must be delineated by the examiner with reference to the clinical and testing evidence of record.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the appellant's service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide a requested opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the nature or etiology of the appellant's claimed orthopedic pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Schedule the appellant for an examination of his left eyebrow scar.  Specific findings should be made with respect to the location, dimensions (length, width and depth) and shape of the scar with a detailed description of any associated pain or tenderness as well as the presence of any disfigurement or any limitations caused by any adhesions or nerve impairment.  The examiner must specifically address whether or not any of the eight characteristics of disfigurement as listed in 38 C.F.R. § 4.118, Diagnostic Code 7800 are present.  A color photograph of the scar should be included with the examination report.

6.  Schedule the appellant for an examination by an ophthalmologist to determine the current severity of his service-connected left eye optical nerve damage.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent eye pathology found on examination should be noted in the report.

a.  All indicated studies should be conducted.  The Veteran's field of vision in the left eye should be tested according to Goldmann Perimeter testing.  A Goldmann Perimeter Chart for the left eye should be included with the examination report.  The chart will be made part of the examination report and not less than two recordings should be made.  

b.  The examiner should set forth in the examination report for the degree of remaining visual field in the left eye, in each of the following eight principal meridians: temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally.  The examiner must address the questions of whether there is concentric contraction of the visual field (and if so, how large is the remaining field) and whether a scotoma and/or diplopia is present.  The examiner should also provide a detailed description of the relevant findings from the April 2007 VA Goldmann chart.

c.  Uncorrected and corrected central visual acuity for distance and near vision of the Veteran's left eye should also be provided for the years from 2007 to the present.

d.  The examiner is requested to provide an opinion as to impact of the service-connected left eye disorder on the Veteran's employability.  

7.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for neuropsychological testing to determine the existence, extent and severity of any head injury residuals including traumatic brain injury (TBI), such as difficulty in multi-tasking, memory impairment, and/or visuospatial deficits.  The appellant's claims file, including a copy of this remand, the service medical records and any additional records obtained pursuant to the development requested above must be made available to the examiner for review in conjunction with the neuropsychological testing.  The examiner should state in the report whether said claims file review was conducted.  The examiner should also report the types of impairment reflected by the results of the Veteran's neuropsychological testing, and state whether or not any such deficits are reflective of head injury/concussion residuals.

The examiner is requested to provide an opinion as to impact of the service-connected head injury residuals on the Veteran's employability.  If he is found to be unemployable, the examiner is requested to provide an opinion as to whether such unemployability is due in whole or in part to his service-connected disabilities, as opposed to any nonservice-connected disabilities.

8.  After the above development has been completed, schedule the appellant for a neurological examination by a physician with appropriate expertise in TBI (preferably one who has not examined the Veteran in the past) to determine the nature, extent, and severity of the appellant's head injury/concussion residuals, if any.  The appellant's claims file, including a copy of this remand, the service medical records and any additional records obtained pursuant to the development requested above must be made available to the examiner for review in conjunction with the neurological testing.  The examiner should state in the report whether said claims file review was conducted.

The examining neurologist should conduct an examination with consideration of the criteria for TBI.  The examiner is specifically requested to identify all residual symptoms (including all subjective complaints) that are determined to be related to the in-service head injury.  

The examiner is requested to provide an opinion as to theimpact of the service-connected head injury residuals on the Veteran's employability.  If he is found to be unemployable, the examiner is requested to provide an opinion as to whether such unemployability is due in whole or in part to his service-connected disabilities, as opposed to any non-service-connected disabilities.

9.  Schedule the appellant for appropriate VA medical examination(s) of his general medical condition.  These medical examination(s) should be broad enough to cover all diseases, injuries, and residual conditions which are suggested by the Veteran's complaints, symptoms, or findings.  All pathology and limitations should be set forth in detail.  All complaints or symptoms having a medical cause should be covered by a definite diagnosis.  All necessary tests, as well as any other recommended examinations, should be conducted and all clinical manifestations attributable to each disability should be reported in detail.  The examining physician(s) must review the appellant's claims file in conjunction with the examination.

The examiners should describe in detail the impact, if any, that the appellant's service-connected disabilities have on his employability as opposed to the impact the Veteran's non-service-connected conditions have on his employability.

10.  Upon receipt of the VA examination reports, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2.  

11.  Thereafter, consider all of the evidence of record and re-adjudicate the appellant's claims.  Consideration should be given to all potential sources of a further disability rating of the head injury residuals (paresthesia of the extremities, dizziness or balance impairment, memory deficit, visuospatial impairment or other residual documented clinically or of record on neuropsychological testing), the left eye visual deficits and the eyebrow scar.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories; 38 C.F.R. §§ 3.321; and Esteban v. Brown, 6 Vet. App. 259 (1994).  

12.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


